COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-14-00316-CV


Office of the Attorney General              §   From the 360th District Court

                                            §   of Tarrant County (360-553178-14)
v.
                                            §   July 2, 2015

Christopher Brian Scott                     §   Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Christopher Brian Scott shall pay all of

the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston